       Case 1:20-cr-00379-MKV Document 51 Filed 03/02/21 Page 1 of 2
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: 

 UNITED STATES OF AMERICA,

                            Plaintiff,                             1:20-cr-379-MKV
                     -against-                                      TRIAL
                                                               SCHEDULING ORDER
 JOVAL PALMER,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On February 3, 2021, the Court held a status conference in this matter. The parties

represented that they anticipate proceeding to trial.      The Court explained that, because of

restrictions due to the Covid-19 pandemic, judges must request dates to schedule jury trials, and

the Clerk’s Office creates a trial schedule for each quarter. In an Order dated February 3, 2021,

the Court tentatively scheduled a trial in this matter for June 14, 2021, and, with consent, excluded

time under the Speedy Trial Act until that date. [ECF No. 44.]

       The Clerk’s Office has informed the Court that it has been allotted the dates May 19, 2021,

through May 25, 2021 for the trial of this case. Accordingly, IT IS HEREBY ORDERED that the

trial of this case will begin on May 19, 2021.

       IT IS FURTHER ORDERED that the parties shall consult Chief Judge McMahon’s Second

Amended Standing Order, dated February 16, 2021, regarding Restrictions to Entry to Courthouse,

21-mc-164.

       IT IS FURTHER ORDERED that, if they reach a resolution of the charges against

Defendant, the parties shall promptly file a joint letter informing the Court that they no longer

intend to proceed to trial, so the Court can inform the Clerk’s Office that the dates allotted for the

trial of this case may be reassigned to another case awaiting trial.


                                                  1
         Case 1:20-cr-00379-MKV Document 51 Filed 03/02/21 Page 2 of 2




       IT IS FURTHER ORDERED that the parties shall appear for a final pretrial conference on

April 19, 2021, at 10:00 AM. The conference will be conducted remotely by videoconferencing

on CourtCall. The Court will post dial-in information for members of the public before the

conference.



SO ORDERED.                                      ___ ______
                                                         ____________
                                                                   _______
                                                                   __   ___________
                                                                        ____     ____
                                                  _________________________________ ____
                                                                                      _ _
                                                                                      __
Date: March 2, 2021                              MARY Y KAY
                                                        KAY VYSKOCIL
                                                              VYS
                                                                YSSKOCILCIIL
      New York, NY                               U it d States
                                                 United St t District
                                                               Dii t i t Judge
                                                                         J d




                                             2
